 


109 HR 4064 IH: To provide for the inclusion of Department of Defense property on Santa Rosa and Okaloosa Island, Florida, in the Gulf Islands National Seashore if the property is ever excess to the needs of the Armed Forces.
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4064 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the inclusion of Department of Defense property on Santa Rosa and Okaloosa Island, Florida, in the Gulf Islands National Seashore if the property is ever excess to the needs of the Armed Forces. 
 
 
1.Inclusion of excess Department of Defense property on Santa Rosa and Okaloosa Island in Gulf Islands National SeashoreSection 7 of Public Law 91–660 (16 U.S.C. 459h–6) is amended—
(1)by inserting (a) before There are; and
(2)by adding at the end the following new subsection:

(b)If any of the Federal land on Santa Rosa or Okaloosa Island, Florida, under the jurisdiction of the Department of Defense is ever excess to the needs of the Armed Forces, the Secretary of Defense shall transfer, without reimbursement, the excess land to the administrative jurisdiction of the Secretary of the Interior. The Secretary of the Interior shall administer the transferred land as part of the seashore in accordance with the provisions of this Act..  
 
